'
                                                                 • 1

                                                                                            03/08/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0641


                                          DA 21-0641


 ROBERT L. ALLUM,
                                                                       MAR 0 8 2022
               Plaintiff and Appellant,                              Bovven Greenwood
                                                                   Clerk of Supreme Court
                                                                      qtate rif Montana

        v.                                                             ORDER

 STATE OF MONTANA,

              Defendant and Appellee.


       Representing himself, Robert L. Allum moves this Court to recuse for cause: Justice
McKinnon, Justice Rice, Justice Baker, Justice Shea, Justice Sandefur, and Justice
Gustafson. Through counsel, the State of Montana has filed a response in opposition.
       Allum contends that the Justices of this Court "have a history of denying Allum's
constitutional rights to due process, and exceed their constitutional authority, on multiple
occasionsH" He provides the list of his prior proceedings with this Court and their
outcomes, concluding that he "cannot        receive a fair and impartial hearing, before the
Justices." Allum requests that the Justices recuse themselves.
       The State responds that Allum's motion fails to set forth any legal justification for
the recusal or disqualification of these Justices. The State points out that the only
commonality in this Court's prior decisions is due to these six Justices' "history of ruling
against [Allum]." The State posits that Allum's relief is untenable and has no basis in
statute, case law, or rule. The State concludes that Allum's motion should be denied
because Allum has provided no legal grounds for recusal.
       Allum's motion is not well-taken. We conclude that the State correctly points to the
lack of any legal reason for recusal for cause. Allum seeks a different outcome in his
instant proceeding, based upon his prior history with this Court and its decisions. "A judge
shall hear and decide matters assigned to the judge, except when disqualification is required
by Rule 2.12 or other law." Reichert v. State, 2012 MT 111, ¶ 49, 365 Mont. 92,
278 P.3d 455 (quoting Mont. Code of Jud. Cond. 2.7). Allum's motion is without merit.
Therefore,
      IT IS ORDERED that Allum's "Motion to Recuse Justices Laurie McKinnon,
James A. Rice, Beth Baker, Jim Shea, [Dirk] Sandefur, and Ingrid Gustafson, for Cause[,]"
is DENIED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Robert L. Allum personally.
      DATED this          day of March, 2022.



                                                              Chief Justice




                                                                Justices